     Case 1:20-cv-00546-NONE-JLT Document 11 Filed 07/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN D. WALKER,                                No. 1:20-cv-00546-NONE-JLT (PC)
12                       Plaintiff,                   ORDER ADOPTING FINDINGS AND
13                                                    RECOMMENDATIONS AND DENYING
             v.
                                                      PLAINTIFF’S MOTION FOR SUMMARY
14    SALINAS VALLEY PRISON, et al.,                  JUDGMENT AS PREMATURE

15                       Defendants.                  (Doc. Nos. 9, 10)
16

17          Plaintiff Kevin D. Walker is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          Because plaintiff is a state prisoner and sues governmental entities, his complaint is

21   subject to screening pursuant to 28 U.S.C. § 1915A. The assigned magistrate judge has not yet

22   screened the complaint and no defendants have appeared in this action.

23          On June 10, 2020, plaintiff filed a motion for summary judgment. (Doc. No. 9.) On June

24   12, 2020, the magistrate judge filed findings and recommendations, recommending that plaintiff’s

25   motion be denied as premature. (Doc. No. 10.) The magistrate judge informed plaintiff that he

26   may not proceed with this action until his complaint has been screened. (Id. at 1.) The judge
27   provided plaintiff fourteen (14) days to file objections to the findings and recommendations. (Id.

28   at 2.) Plaintiff has not filed any objections and the time to do so has passed.
     Case 1:20-cv-00546-NONE-JLT Document 11 Filed 07/16/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 3   recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5            1.    The findings and recommendations issued on June 12, 2020 (Doc. No. 10) are

 6                  adopted in full.

 7            2.    Plaintiff’s motion for summary judgment (Doc. No. 9) is denied as premature.

 8            3.    This case is referred back to the assigned magistrate judge for further proceedings.

 9
     IT IS SO ORDERED.
10

11      Dated:     July 16, 2020
                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
